Case 1:19-cv-00746-DDD-KMT Document 88 Filed 10/21/19 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Case No.: 19-cv-00746

  JANE DOE

                                 Plaintiff,

                         v.

  PRIMERO REORGANIZED SCHOOL DISTRICT RE-2, BOARD OF EDUCATION OF
  PRIMERO SCHOOL DISTRICT, WILLIAM NACCARATO, Individually and In His Official
  Capacity as an agent of the Primero reorganized School District RE-2, TRISH SANCHEZ,
  Individually and in Her Official Capacity As agent of the Primero Reorganized School District
  RE-2, DARIUS LOPEZ, ZANDER LAMORIE, and DEBRA VELASQUEZ,

                                 Defendants.



                UNOPPOSED MOTION FOR APPEARANCE BY TELEPHONE
                          AT SCHEDULING CONFERENCE



               Plaintiff Jane Doe (“Plaintiff”) by her attorneys, Nesenoff & Miltenberg, LLP and

     Campbell, Killin, Britain, & Ray, LLC hereby move the Court for an Order allowing

     Gabrielle M. Vinci, Esq. of Nesenoff & Miltenberg, LLP to appear at the October 23, 2019

     Scheduling Conference by phone. As grounds, therefore, Plaintiff states:

               In accordance with D.C.Colo.LCivR 7.1(a)(c), counsel for Plaintiff contacted

     counsel for Defendants regarding the relief requested herein, and Defendants’ counsels do

     not oppose the relief requested.

          1.      The Scheduling conference in this matter is set for Wednesday, October 23,

     2019, at 11:00 a.m. M.S.T.

          2.      Plaintiff’s counsel, Gabrielle M. Vinci, resides and maintains a legal practice

     outside the state of Colorado, in New York, New York. In the interest of time and associated
Case 1:19-cv-00746-DDD-KMT Document 88 Filed 10/21/19 USDC Colorado Page 2 of 3




     costs, Ms. Vinci respectfully requests that she be allowed to appear at the October 23, 2019

     scheduling conference via office landline. Local counsel for Plaintiff, Michael J. Mirabella,

     Esq., is scheduled to appear in-person at the October 23, 2019 scheduling conference.

         3.      Defendants’ respective counsel have no objection to Plaintiff’s request to appear

     by phone for the October 23, 2019 scheduling conference.

         4.      No party will be prejudiced by the relief requested herein.

              WHEREFORE, Plaintiff respectfully requests that her New York counsel, Gabrielle

     M. Vinci, be allowed to attend the October 23, 2019 scheduling conference by telephone.

              Dated this 21st day of October, 2019.

                                                       Respectfully submitted,

                                                       /s/ Michael J. Mirabella
                                                       [ e-filing – October 21, 2019]

                                                       Michael J. Mirabella, Esq.
                                                       Campbell, Killin, Britain, & Ray, LLC.
                                                       270 St. Paul Street, Suite 300
                                                       Denver, Colorado 80206
                                                       Tel: 303-394-7209
                                                       mmirabella@ckbrlaw.com

                                                              -and-

                                                       /s/ Gabrielle M. Vinci
                                                       [ e-filing –October 21, 2019]

                                                       Andrew T. Miltenberg, Esq.
                                                       Gabrielle M. Vinci, Esq.
                                                       363 7th Avenue, Fifth Floor
                                                       New York, NY 10001
                                                       212-736-4500
                                                       amiltenberg@nmllplaw.com
                                                       gvinci@nmllplaw.com

                                                       COUNSEL FOR PLAINTIFF

                                                  2
Case 1:19-cv-00746-DDD-KMT Document 88 Filed 10/21/19 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

         I hereby certify that on October 21, 2019, I electronically filed the foregoing with the

  Court’s electronic filing system (CM/ECF) which will automatically cause a notification to be sent

  to the following counsel of record:


  all counsel via ECF




                                                              /s/ Gabrielle M. Vinci




                                                  3
